Title: James Madison to Alexander Hamilton, Jr., 9 July 1831
From: Madison, James
To: Hamilton, Alexander Jr.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                July 9th. 1831
                            
                        
                        Your letter of June 30 was duly recd. and the death of Mr. Monroe which it anticipated, became, I learn, a sad
                            reality on the 4th. instant; its date associating it with the coincidencies before so remarkable & so memorable.
                        The feelings with which the event was recd. by me may be inferred from the long & uninterrupted
                            friendship which united us, and the intimate knowledge I had of his great public merits, and his endearing private
                            virtues. I condole for his loss most deeply with those to whom he was most dear. We may cherish the consolation
                            nevertheless, that his memory, like that of the other heroic worthies of the Revolution gone before him, will be embalmed
                            in the grateful affections of a posterity enjoying the blessings which he contributed to procure to it.
                        With my thanks for the kind attention manifested by your letter, I pray you to accept assurances of my
                            friendly esteem, and my good wishes.
                        
                            
                                
                            
                        
                    